                         UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF OHIO
                              WESTERN DIVISION

 UNITED STATES OF AMERICA,                     :   Case No. 1:18-cv-214
                                               :
         Plaintiff,                            :   Judge Timothy S. Black
                                               :   Magistrate Judge Karen L. Litkovitz
 vs.                                           :
                                               :
 ANNIE L. NEAL,                                :
                                               :
         Defendant.                            :

                         DECISION AND ENTRY
             ADOPTING THE REPORT AND RECOMMENDATION
          OF THE UNITED STATES MAGISTRATE JUDGE (Doc. 6) AND
                 TERMINATING THIS CASE IN THIS COURT

        This case is before the Court pursuant to the Order of General Reference to United

States Magistrate Judge Karen L. Litkovitz. Pursuant to such reference, the Magistrate

Judge reviewed the pleadings filed with this Court and, on November 16, 2018, submitted

a Report and Recommendation. (Doc. 6). No objections were filed.

       As required by 28 U.S.C. § 636(b) and Fed. R. Civ. P. 72(b), the Court has

reviewed the comprehensive findings of the Magistrate Judge and considered de novo

all of the filings in this matter. Upon consideration of the foregoing, the Court does

determine that the Report and Recommendation should be and is hereby ADOPTED in

its entirety.

        Accordingly, for the reasons stated above:

        1) Judgment is entered in favor of the United States of America against Annie L.
           Neal in the amount of $10,340.30 through November 16, 2018. Additional
           interest will accrue from the date of judgment at the legal interest rate in effect
           on the date of judgment, computed daily and compounded annually until paid
           in full, in addition to costs of this action.

        2) The Clerk shall enter judgment accordingly, whereupon this case is
           TERMINATED from the docket of this Court.

        IT IS SO ORDERED.

Date:       12/11/18
                                                          Timothy S. Black
                                                          United States District Judge




                                            2
